Citation Nr: 0209329	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  99-04 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased initial rating for a left lung 
respiratory disorder, residual of adenocarcinoma, currently 
evaluated as 30 percent disabling


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO) which assigned a 30 percent 
disability rating for the veteran's service-connected left 
lung disability.  

Procedural history

The veteran had active service from December 1964 to November 
1967.

The veteran was granted service connection for a left lung 
respiratory disorder, residual of adenocarcinoma, in a 
September 1995 rating decision.  He was assigned a 100 
percent rating, effective from April 11, 1995, the date of 
receipt of the veteran's claim.  The 100 percent rating was 
assigned pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6819, 
as it existed in 1995.  Under Diagnostic Code, a 100 percent 
rating was assigned for new malignant growths in the 
respiratory system; such rating was to be continued for 2 
years following the cessation of surgical or other 
therapeutic procedures.  

In January 1998, the RO proposed a 10 percent rating upon the 
termination of the 100 percent rating provided under 
Diagnostic Code 6819.  In an April 1998 rating decision, 
following receipt of a January 1998 VA examination report, 
the RO reduced the veteran's disability rating to 30 percent, 
effective from July 1, 1998.  The veteran disagreed with the 
30 percent disability rating assigned by the April 1998 
rating decision, and he perfected his appeal with the timely 
submission of his substantive appeal (VA Form 9) in February 
1999.

In July 2000, the Board remanded the case for further 
evidentiary development.  After the requested development was 
accomplished, the RO issued a supplemental statement of the 
case (SSOC) in February 2002 which continued the 30 percent 
rating.  

The Board notes that although the veteran requested a BVA 
hearing in his February 1999 substantive appeal (VA Form 9), 
he specifically withdrew his request in a March 1999 letter 
signed by him.  The veteran subsequently requested a 
videoconference hearing instead, but he withdrew this request 
in an August 2000 letter signed by him, and requested that 
his appeal be considered based on the evidence then of 
record.  There are no other outstanding hearing requests of 
record.

The Board notes that in an April 1999 statement, the veteran 
claimed that he developed hoarseness in his voice which he 
attributed to his service connected left lung respiratory 
disorder.  To the extent the veteran would like to pursue 
such a claim, this matter is referred back to the RO.


FINDINGS OF FACT

1.  August 25, 1995 is the appropriate date on which 
surgical, x-ray, antineoplastic chemotherapy or other 
therapeutic procedures ceased following the removal of the 
veteran's left lung adenocarcinoma.

2.  The veteran's left lung respiratory disorder, residual of 
adenocarcinoma is manifested by moderate symptoms, consistent 
with moderate dyspnea and pulmonary function tests consistent 
with findings of moderate emphysema.


CONCLUSION OF LAW

The criteria for a disability rating higher than 30 percent 
for a left lung respiratory disorder, residual of 
adenocarcinoma after July 1, 1998 have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.97, Diagnostic 
Codes 6603, 6819 (1995).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to an increased initial 
rating for a left lung respiratory disorder, residual of 
adenocarcinoma, currently evaluated as 30 percent disabling.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The veteran was notified of the relevant law and regulations, 
and of the types of evidence that could be submitted by him 
in support of his claim, by correspondence from the RO 
following the Board's July remand, by the April 1998 rating 
decision, the December 1998 statement of the case (SOC), the 
February 2002 SSOC, and by means of a detailed March 2001 
letter from the RO.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, in response to the Board's July 2000 remand, 
the RO requested information on treatment providers and dates 
in August 2000.  The veteran identified certain outpatient 
treatment records in August 2000, and the RO requested and 
obtained those records in August 2000, March 2001, and July 
2001.  The veteran underwent VA examinations in January 1998 
and November 1998, the results of which are reported below.  
The RO requested records from the Social Security 
Administration (SSA) in April 1998.  In October 1998, in 
response to a request from the veteran, the RO requested and 
obtained additional records from SSA.

There is no indication that there exists any evidence which 
has a bearing on this case which has not been obtained.  In 
August 2000, the veteran indicated that all available 
evidence was in the file, and in response to the RO's 
notification of a 60 day period in which to submit additional 
evidence following the February 2002 SSOC, the veteran stated 
that he had submitted all the information and records in his 
case.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran submitted evidence directly to the 
RO in April 1998, September 1998, July 1999, February 2001, 
and March 2001.  The veteran was afforded the opportunity to 
present personal testimony at a hearing before the 
undersigned, and was twice scheduled for a hearing by the RO, 
but he withdrew his request on both occasions.  The veteran's 
representative submitted a written brief in June 1999 and a 
statement in April 2002.
Of note is that in the April 2002 statement, the veteran's 
accredited representative stated that "[t]he provisions of 
the remand appear to have been met." 


In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West Supp. 2001).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. §§ 3.102, 4.3 
(2001).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence.)  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 

Analysis

The veteran is seeking a disability rating in excess of the 
30 percent rating which is currently assigned for his left 
lung disability under 38 C.F.R. § 4.97, Diagnostic Code 6819.  
In his substantive appeal (VA Form 9) dated February 25, 
1999, he stated "No matter what the [pulmonary function 
tests] reveal I feel I am more than 30 percent disabled . . . 
."  The veteran then went on to describe his symptoms, mainly 
shortness of breath.

The Board initially observes, as it did in its June 2000 
remand, that this case involves a somewhat unusual procedural 
aspect.  As noted in the Introduction above, the veteran was 
assigned a 100 percent rating for his service-connected lung 
disability in the initial rating decision in September 1995.  
He did not appeal that rating decision, as there was in fact 
nothing to appeal.  The RO reduced the assigned disability 
rating to 30 percent in April 1998, and the veteran duly 
appealed that decision.  The Board believes, under the 
somewhat unusual circumstances presented in this case, that 
the veteran's appeal involves the initially assigned 
disability rating and that the period here under 
consideration dates back to the initial assignment of service 
connection, April 11, 1995.  The Board has previously taken 
that position.  See the Board's July 14, 2000 remand, page 3. 

This is not a matter of mere academic interest.  As explained 
below, the application of two Court cases, Karnas v. 
Derwinski, 1 Vet. App. 308 (1991) and Fenderson v. West, 12 
Vet. App. 119 (1999), hinges on the appeal period.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (2001).

(i.)  Choice of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).

One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992).

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2001).

The Board has reviewed the diagnostic codes available for 
rating of nontuberculous diseases of the lungs to determine 
if any is more favorable to the veteran than the assigned 
Diagnostic Code 6819.  The Board finds that although a rating 
would be appropriate, under Diagnostic Codes 6802 
[pneumoconiosis], and 6818 [pleural cavity injury], the 
criteria are similar enough to those of Diagnostic Code 6819 
that the veteran would not receive a higher rating under 
those codes.  And, although the veteran could be evaluated 
under Diagnostic Code 6816 [unilateral lobectomy], the 
highest rating under that diagnostic code is 30 percent.  The 
Board finds, therefore, that there is no diagnostic code that 
would be more appropriate, or that would afford the veteran a 
higher rating than Diagnostic Code 6819.

(ii.)  Regulatory change

During the pendency of the veteran's claim, the provisions of 
38 C.F.R. § 4.97, dealing with respiratory disorders, were 
revised, effective October 7, 1996.  See 61 Fed. Reg. 46,720 
(1996).   The Court has held that where the law or regulation 
changes after the claim has been filed, but before the 
administrative or judicial process has been concluded, the 
version most favorable to the veteran applies unless Congress 
provided otherwise or permitted the VA Secretary to do 
otherwise and the Secretary did so.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

However, revised statutory or regulatory provisions may not 
be applied to any time period before the effective date of 
the change.  See 38 U.S.C.A. § 5110(g) (West 1991); 38 C.F.R. 
§ 3.114 (2001); VAOPGCPREC 3-2000; see also Rhodan v. West, 
12 Vet. App. 55, 57 (1998), vacated on other grounds by 251 
F.3d 166 (Fed. Cir. 1999).  

The period on appeal is from April 11, 1995 to present; 
therefore, the veteran's disability will be evaluated under 
both versions to determine which, if either, is more 
favorable.

Diagnostic Code 6819, as it was worded prior to October 7, 
1996, established a 100 percent rating for malignant growths 
in any part of the respiratory system for two years following 
the cessation of surgical, x-ray, antineoplastic chemotherapy 
or other therapeutic procedure, at which point the rating 
would be made on the basis of residuals.  After October 7, 
1996, this diagnostic code allows for a 100 percent rating 
for only a 6-month period following cessation of treatment.  
For this reason, the Board finds that the former version of 
the regulations is more favorable to the veteran, and it will 
be applied.

(iii.)  Date of termination of total rating

A June 1999 radiation therapy note shows that the veteran 
completed post-operative radiation treatments in July 1995.  
Subsequent to the termination of radiation treatments, the 
evidence shows that the veteran underwent post-operative 
chemotherapy until August 25, 1995, at which time there is no 
further evidence of treatment other than follow up 
examinations.  In this regard, the Board notes the August 
1995 hospitalization report, which documents the final 
chemotherapy treatment, and which shows a scheduled follow-up 
examination in September 1995.  An April 1996 examination 
report shows no evidence of recurrence of lung cancer at that 
time.  The report of the January 1998 VA examination shows 
that treatment was completed in mid 1995.  Further, 
outpatient treatment records in April 1997 and July 2000 show 
no evidence of recurrence of disease. 

The veteran has pointed to no later date of termination of 
post-operative treatments than August 25, 1995.

Under the former version of Diagnostic Code 6819, the veteran 
would accordingly be entitled to a 100 percent rating for 2 
years following August 25, 1995, which would make August 25, 
1997 the earliest date on which the 100 percent rating could 
be terminated.  It appears that the effective date of the 30 
percent rating assigned by the RO, July 1, 1998, was based at 
least in part on the additional time required to evaluate the 
veteran's disability subsequent to the expiration of the 2 
year period following treatment.  Since the Board is not 
disposed to change the effective date to the detriment of the 
veteran, the Board finds that July 1, 1998, as established by 
the RO, is the appropriate date for the termination of the 
total rating.  July 1, 1998 necessarily becomes the date of 
commencement of rating the veteran's disability on the basis 
of evaluation of residuals, as contemplated by Diagnostic 
Code 6819.

(iv.) Evaluation of residuals

The Board will alternatively evaluate the veteran's symptoms 
after July 1, 1998 based on the rating criteria effective 
prior to and after October 7, 1996.  See Karnas and 
VAOPGCPREC 3-2000, supra.  

The RO rated the veteran's service-connected residual left 
lung respiratory disorder under the version of Diagnostic 
Code 6603 [emphysema, pulmonary] in effect prior to October 
7, 1996 (former version).  Under that version of the 
diagnostic code, the following ratings are available.

10% Mild, with evidence of ventilatory impairment on 
pulmonary function tests and/or definite dyspnea on 
prolonged exertion. 

30% Moderate, with moderate dyspnea occurring after 
climbing one flight of steps or walking more than one 
block on level surface, and pulmonary function tests 
consistent with findings of moderate emphysema. 

60% Severe exertional dyspnea sufficient to prevent 
climbing one flight of steps or walking one block 
without stopping, ventilatory impairment of severe 
degree confirmed by pulmonary function tests, and a 
marked impairment of health. 

100% Pronounced, intractable and totally incapacitating 
and which is manifested by dyspnea at rest, or marked 
dyspnea and cyanosis on mild exertion. The severity of 
the emphysema must be confirmed by chest x-ray studies 
and pulmonary function tests.

38 C.F.R. § 4.97, Diagnostic Code 6603 (1995).

Words such as "mid", "moderate" and "severe" are not defined 
in the VA Schedule for Rating Disabilities. Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just." 
38 CF.R. § 4.6 (2001).

Under the version of this diagnostic code effective October 
7, 1996 (current version), the following ratings are 
available.

10%  FEV-1 of 71 to 80 percent predicted, or; FEV-1/FVC 
of 71 to 80 percent, or; DLCO (SB) 66 to 80 percent 
predicted.

30%  FEV-1 of 56 to 70 percent, or; FEV-1/FVC of 56 to 
70 percent, or; DLCO (SB) 56 to 65 percent predicted.

60 %  FEV-1of 40-55 percent predicted or FEV-1/FVC of 
40-55 percent, or DLCO (SB) of 40-55 percent predicted, 
or when maximum oxygen consumption of 15 to 20 ml/kg/min 
(with cardiorespiratory limit);

100%  FEV-1 less than 40 percent of predicted value, or 
the ratio of FEV- 1/FVC less than 40 percent, or DLCO 
(SB) less than 40 percent predicted, or; maximum 
exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation, or, 
cor pulmonale (right heart failure) or, right 
ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or 
episode(s) of acute respiratory failure, or requiring 
outpatient oxygen therapy.

38 C.F.R. § 4.97, Diagnostic Code 6603 (2001).

The Board notes that the former criteria are stated in terms 
of degrees of impairment (mild, moderate, severe, pronounced) 
and include reference to performance of daily activities, and 
there is therefore an element of subjectivity included.  The 
current criteria are almost completely objective and are 
based largely on numerical scores on pulmonary function 
testing.  As the veteran's pulmonary function scores are 
clearly below those specified for a 60 percent rating, the 
Board finds that the older version of the criteria are more 
favorable to the veteran.  This conclusion to some degree is 
responsive to the veteran's contention, quoted at the outset 
of this discussion, to the effect that reliance on diagnostic 
testing (which is required under the current schedular 
criteria) fails to take into account his actual 
symptomatology. 

The Board observes in passing that in examining the 
diagnostic codes available under the former version of the 
regulations, the Board notes that the criteria for Diagnostic 
Codes 6600 [bronchitis, chronic], 6601 [bronchiectasis] and 
6602 [asthma] are substantially similar to those for 
Diagnostic Code 6603, and they require the same severity of 
symptomatology to warrant a rating higher than 30 percent.  
For this reason, the Board finds that none of these 
diagnostic codes would be more favorable to the veteran or 
afford him a higher rating. 

The Board has also examined the applicable diagnostic codes 
under the current version of the regulations, but due to the 
similarity in the rating criteria specified for diseases of 
the trachea and bronchi, the veteran would not have received 
a different rating under Diagnostic Codes 6604 [chronic 
obstructive pulmonary disease], 6602 [asthma, bronchial], 
6600 [bronchitis, chronic].  The veteran could appropriately 
be rated under any of the diagnostic codes listed under 
restrictive lung diseases, such as Diagnostic Code 6844 
[post-surgical residual (lobectomy, pneumonectomy, etc.)]; 
however, the rating criteria listed are identical to those 
used under the current version of Diagnostic Code 6603, which 
the Board has found less favorable to the veteran than the 
former version.  Accordingly, the Board concludes that the 
veteran is appropriately rated under the former version of 
Diagnostic Code 6603.

Upon review of the evidence, the Board finds that the veteran 
has not shown a level of symptomatology reflective of a 60 
percent rating under the former version of Diagnostic Code 
6603.  To warrant a 60 percent rating under the former 
version of the rating criteria, the evidence would have to 
show severe exertional dyspnea sufficient to prevent climbing 
one flight of steps or walking one block without stopping, 
ventilatory impairment of a severe degree, confirmed by 
pulmonary function tests, and a marked impairment of health.  

Spirometry in May 1995 was interpreted as showing a 
substantial reduction in vital capacity and total lung 
capacity and diffusion.  However, the Board notes that this 
was conducted in close proximity to the veteran's surgery, 
and these findings were stated as consistent with the 
veteran's recent lobectomy.  Even so, the overall assessment 
was that the veteran showed only a slight restrictive 
ventilatory impairment.  June 1995 outpatient treatment 
reports describe mild dysphagia.  A December 1995 spirometry 
report shows a diagnosis of moderate airway obstruction and 
moderate obstructive airways disease.  An August 1997 
outpatient treatment record shows mild to moderate shortness 
of breath.  And in November 1998, the VA examiner diagnosed 
obstructive airway disease and restrictive ventilatory 
impairment secondary to lobectomy, and categorized the 
disorder as mild.  

It should be noted that use of descriptive terminology such 
as "mild" by medical examiners is an element of evidence to 
be considered by the Board, although not necessarily 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating. 38 
U.S.C.A. § 7104(a) (West 1991); 38 C.F.R. §§ 4.2, 4.6 (2001).

The Board notes that not all of the findings of record have 
shown mild symptoms.   The January 1998 VA examiner found the 
veteran's airway obstruction to be moderate in degree.  The 
veteran's private physician, A.J.T., diagnosed marked chronic 
obstructive pulmonary disease (COPD) in February 1998; 
however, in March 1998, only one month later, his diagnosis 
was mild COPD.  Also, a May 1996 spirometry report showed a 
finding of a moderately severe diffusion defect, but the 
final diagnosis rendered in the same report was mild airway 
obstruction disease.  

The Board notes that with the exception of Dr. A.J.T.'s 
diagnosis of marked COPD, and the May 1996 finding of a 
moderately severe diffusion defect, none of the diagnoses of 
record shows a characterization of the veteran's respiratory 
disorder as more than moderate.  Taken in the context of the 
veteran's overall disability picture, the findings indicating 
a level of symptomatology that is more than moderate are 
simply not sufficient to overcome the substantial evidence to 
the contrary.  The Board finds that the appropriate 
characterization of the veteran's overall disorder as shown 
by the medical evidence is consistent with no greater than 
mild to moderate respiratory impairment.

The criteria under Diagnostic Code 6819 also provide for 
evaluation of degrees of limitation based on certain 
exertional activities.  For a 60 percent rating, the evidence 
must show exertional dyspnea sufficient to prevent climbing 
one flight of steps or walking one block without stopping.  
The Board finds that the objective evidence does not support 
this level of impairment.  In February 1996 outpatient 
treatment records, the veteran's ability to walk level was 
stated to be OK, but up stairs or uphill he would get a 
feeling in his chest and symptoms of shortness of breath.  
The evidence does not indicate that these symptoms were 
severe, or that they prevented him from climbing stairs or 
walking uphill.  Although in February 1998 Dr. A.J.T. noted 
expiratory wheezes and complaints of exertional shortness of 
breath, the veteran was found to be able to walk a mile on a 
flat surface.  In September 1996 outpatient treatment 
reports, the veteran's breathing was noted as OK, and he was 
described as keeping fairly active and walking around.  A 
November 1998 VA examination showed complaints of shortness 
of breath on exertion; however, the veteran was stated to be 
able to walk a block without stopping.  On examination, he 
appeared comfortable, without respiratory distress.  
Diffusing capacity for carbon monoxide (DLCO) was 
substantially reduced when compared with a previous study, 
but was stated as normal when corrected for alveolar 
ventilation, consistent with loss of a lobe.

A specific contention of the veteran is that his residual 
respiratory disorder causes shortness of breath on exertion.  
A January 1998 VA examination shows complaints of exertional 
shortness of breath after a very short time walking.  In 
February 1998, the veteran complained to A.J.T. that he could 
not work due to his breathing capacity and that he could only 
perform light housework chores without becoming very dyspneic 
and tachypneic.  However, in March 1998, the veteran again 
was evaluated by Dr. A.J.T. for a periodic check of his COPD, 
and stated that his breathing had improved with medication 
and he had not had any significant problems with shortness of 
breath during exertion.  He was able to perform daily 
activities without too much difficulty, and he was found not 
to be dyspneic.  A May 1995 clinical record showed the 
veteran's respiration was without difficulty; he had no 
cough, shortness of breath or dyspnea on exertion.  In 
February 1998, on objective examination, the veteran was 
noted as in no acute distress, and not dyspneic.  

The Board finds that the veteran is undoubtedly impaired due 
to his disability; however, upon a review of the entire 
record, the veteran's contentions and the medical evidence, 
the Board concludes that the level of impairment caused by 
his service connected left lung respiratory disorder is not 
severe as contemplated for the 60 percent level under 
Diagnostic Code 6603, but is more appropriately classified as 
moderate, consistent with the 30 percent level currently 
assigned.  As discussed above, although the Board recognizes 
certain isolated evidence as arguably being supportive of the 
conclusion that a symptoms consistent with a 60 percent 
rating are is approximated.  However, the great weight of the 
evidence, including numerous descriptions of the veteran's 
disability by health care professionals, clearly indicates 
that the disability picture here presented is mild or at 
worst moderate. 

The Board has also evaluated the veteran's symptoms under the 
criteria for the 100 percent level, and finds that, under the 
former version of the regulations, as the veteran has not 
shown severe symptoms, he has also not shown pronounced 
intractable and totally incapacitating symptoms, consistent 
with the criteria for a 100 percent rating.  In addition, he 
has not shown evidence of dyspnea at rest, or marked dyspnea 
and cyanosis on mild exertion.  Further, x-rays in April 
1995, May 1995, February 1998, October 1998, February 1999 
and March 1999 show no evidence that would confirm or support 
a finding of severe emphysema as required under this 
diagnostic code.

Under the new version of the regulations, there is no 
evidence to show such symptoms as FEV-1 less than 40 percent 
of predicted value, or the ratio of FEV- 1/FVC less than 40 
percent, or diffusion capacity of the lung for carbon 
monoxide (DLCO) (SB) less than 40 percent predicted.  Testing 
in May 1995 showed FEV-1 at 72 percent predicted.  December 
1995 spirometry showed FEV-1 at 67 percent predicted and 
FEV1/FVC as normal.  A May 1996 spirometry report showed FEV-
1 at 76 percent predicted and a normal FEV1/FVC ratio.  The 
DLCO was 57 percent predicted.  A January 1998 VA examination 
showed FEV-1 at 67 percent predicted, and FEV-1/FVC ratio as 
normal.  A February 1998 pulmonary function evaluation 
conducted by A.J.T. showed FEV-1 at 71 percent predicted, and 
FEV-1/FVC at 88 percent predicted.  It was noted that maximum 
mid expiratory flow was 45 percent predicted, which was 
indicative of a marked delay in the veteran's ability to 
exhale completely.  A November 1998 VA examination showed 
FEV-1 at 70 percent predicted, FEV1/FVC ratio at 68 percent 
predicted, total lung capacity at 78, and diffusing capacity 
at 69 percent.  The evidence similarly does not show such 
cardiac or respiratory symptoms as cor pulmonale (right heart 
failure) or, right ventricular hypertrophy, or; pulmonary 
hypertension (shown by Echo or cardiac catheterization), or 
episode(s) of acute respiratory failure, or need for 
outpatient oxygen therapy as contemplated by the 100 percent 
level under the current version of the rating criteria.

The Board notes the veteran's contention that he is in 
receipt of SSA benefits, and that VA's determination should 
be consistent with that of SSA.  However, although SSA 
determinations regarding unemployability and disability may 
be relevant in VA disability determinations, they are not 
binding on VA.  Pierce v. West, No. 97-7067 (Fed. Cir. Mar. 
16, 1998) (unpublished decision).  While the determination of 
the SSA is certainly probative evidence in support of the 
veteran's claim, as evidenced by the RO's efforts in 
obtaining these records, SSA administrative decisions, 
including its factual conclusions, are not necessarily 
binding on VA or the Board.  See Collier v. Derwinski, 1 Vet. 
App. 413, 417 (1991).  In this case, for reasons stated 
above, the Board does not find that the medical and other 
evidence of record supports the veteran's contentions 
concerning the level of severity caused by his service-
connected lung disorder.  

The Board ascribes no probative value to the conclusions of 
the SSA.  A review of the veteran's claims file reveals that 
he is in receipt of a total disability award from SSA, as 
noted above.  However, the Board notes that the date of the 
award letter reflects a review of evidence no more recent 
than August 11, 1995.  At that time, the veteran was also in 
receipt of a total award from VA.  The evidence subsequent to 
this date does not reflect that the veteran is now totally 
disabled, and it does not appear that SSA has revisited the 
issue since the August 11, 1995 award letter.  As discussed 
above, the heart of this case involves the veteran's level of 
disability since July 1, 1998.  The SSA decision is useless 
foe that purpose. 

(v.)  Extraschedular rating

In the SSOC dated in February 2002, the RO concluded that an 
extraschedular evaluation was not warranted for the veteran's 
service connected left lung respiratory disorder, residual of 
adenocarcinoma.  Since this matter has been adjudicated by 
the RO, the Board will, accordingly, consider the provisions 
of 38 C.F.R. 3.321(b)(1) (2001).  See also VAOPGCPREC 6-96.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. 3.321(b)(1) 
(2001).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The veteran has referred to shortness of breath on exertion 
as being his main problem.  He has not explained or presented 
objective evidence as to how this symptom would markedly 
interfere with his employment.  In addition, there has been 
no recent hospitalization for pulmonary problems.  The 
veteran's medical treatment has essentially been limited to 
follow-up visits.  Moreover, the clinical picture does not 
appear to present any unusual features -- none have been 
identified by examiners.

The Board does not dispute that the veteran's ability to 
perform in an employment environment has been diminished by 
his respiratory disorder.  However, such impairment is 
contemplated in the rating schedule, and in the rating 
currently applied.  See 38 C.F.R. §§ 3.321(a), 4.1 and Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  

In short, the veteran has not indicated, nor has he presented 
evidence to support the premise, that his service connected 
left lung respiratory disorder results in marked interference 
with employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  The Board has been unable to identify any factors 
consistent with an exceptional or unusual disability picture, 
and the veteran has pointed to none.
 
Thus, a preponderance of the evidence supports the 
proposition that the veteran's service-connected left lung 
respiratory disorder, residual of adenocarcinoma does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. 3.321(b)(1) (2001).  
Accordingly, an extraschedular evaluation is not warranted.

(vi.)  Fenderson considerations 

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating for a disability was not limited to 
that reflecting the then-current severity of the disorder.  
In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

As discussed above, this case involves a unique procedural 
posture, in that the Diagnostic Code assigned in the initial 
rating decision contemplated and in fact required a 
subsequent rating decision to assign a separate rating for 
the residual condition after treatment.  Therefore, in 
addition to the April 1998 rating decision, which awarded the 
30 percent rating for residuals, the Board also considers the 
initial September 1995 rating decision, which granted service 
connection and assigned Diagnostic Code 6819, as currently on 
appeal.  Thus, the Board must address and apply the 
provisions of Fenderson to this case.

Here, the medical evidence of record does not appear to 
support the proposition that the veteran's service-connected 
left lung respiratory disorder, residual of adenocarcinoma 
has changed appreciably since the expiration of the total 
rating assigned under 38 C.F.R. § 4.79, Diagnostic Code 6819 
(1995).  As noted above, the veteran's complaints and the 
medical findings are fairly consistent across the time period 
on appeal.  And specifically, there appears to have been none 
of the symptoms which would allow for the assignment of a 60 
percent or higher disability rating at any time during the 
period of time here under consideration.  Based on the 
record, the Board finds that a 30 percent disability rating 
was properly assigned for the entire period.  

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
initial rating for his service-connected left lung 
respiratory disorder, residual of adenocarcinoma.  An initial 
rating higher than 30 percent for a left lung respiratory 
disorder, residual of adenocarcinoma will accordingly be 
denied.


ORDER

The claim of entitlement to an increased rating for a left 
lung respiratory disorder, residual of adenocarcinoma, is 
denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

